COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Robyn Gordon

Appellate case number:     01-14-00404-CV

Trial court case number: 2013-67254

Trial court:               151st District Court of Harris County

        On May 19, 2014, relator, Robyn Gordon, filed an amended petition for writ of
mandamus and an amended emergency motion for temporary stay, seeking a stay of the trial
court’s May 12, 2014 “Order Denying Third-Party Robyn Gordon’s Motion to Reconsider and
Vacate Order to Compel Discovery.” Relator’s motion for temporary stay is granted in part and
denied in part. We grant relator’s motion to stay as to the portion of the May 12, 2014 order that
orders relator “to answer the deposition questions located at page 7, line 25 through page 8, line
21 by written errata sheet to the deposition within 5 days of the Court’s signing of this Order.”
We deny relator’s motion to stay as to the portion of the May 12, 2014 order that orders relator
“to comply with the subpoena duces tecum issued by Plaintiff FIRST within 10 days of the
Court’s signing of this Order.” See TEX. R. APP. P. 52.10(b).
       The stay issued in this case is effective until the case in this Court is finally decided or the
Court otherwise orders the stay lifted. Any party may file a motion for reconsideration of the
stay. See id. 52.10(c).
        We further ORDER that the response to the amended mandamus petition by any real
party in interest, if any, shall be due Monday, June 16, 2014.
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually        Acting for the Court


Date: May 19, 2014